   Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 1 of 29 PageID #:164



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THE BOARD OF EDUCATION OF THE,              )
CITY OF CHICAGO,                            )
                                            )
                             Plaintiff,     )
                                            )
                     v.                     )   No. 18 C 7914
                                            )
BETSY DEVOS, in her capacity as             )   Judge Wood
Secretary of the United States Department   )
of Education, and UNITED STATES             )
DEPARTMENT OF EDUCATION,                    )
                                            )
                             Defendants.    )

                 DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                MOTION FOR A PRELIMINARY INJUNCTION
           AND MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
          Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 2 of 29 PageID #:165



                                                             Table of Contents

Introduction ......................................................................................................................................1

Facts .................................................................................................................................................2

     I.          Statutory and Regulatory Background ...........................................................................2

     II.         Factual Background .......................................................................................................5

     III.        CPS’s Claims ...............................................................................................................10

Argument .......................................................................................................................................11

     I.          No Likelihood of Success on the Merits ......................................................................12

                 A. No Final Agency Action ........................................................................................12

                 B. Decision Committed to Agency Discretion ...........................................................16

                 C. Notice-and-Hearing Requirements Do Not Apply ................................................20

     II.         No Irreparable Injury ...................................................................................................22

     III.        Balance of Hardships and Public Interest Weigh Against Injunctive Relief ...............23

Conclusion .....................................................................................................................................25




                                                                           i
       Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 3 of 29 PageID #:166



                                                          Table of Authorities

                                                                     Cases

Bennett v. Spear, 520 U.S. 154 (1997) .......................................................................................... 12

Community Action of Laramie County, Inc. v. Bowen, 866 F.2d 347 (10th Cir. 1989)................. 17

Girl Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of Am., Inc., 549 F.3d 1079 (7th Cir.
  2008)........................................................................................................................................... 11

Heckler v. Chaney, 470 U.S. 821 (1985) ................................................................................. 16, 17

Illinois Home Health Care, Inc. v. Herman, 150 F.3d 659 (7th Cir. 1998) ............................. 12, 15

Lawson Prod., Inc. v. Avnet, Inc., 782 F.2d 1429 (7th Cir. 1986) ........................................... 11, 24

League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755
  (9th Cir. 2014) ............................................................................................................................ 24

Lincoln v. Vigil, 508 U.S. 182 (1993) ............................................................................................ 16

Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380 (7th Cir. 1984) ...................................... 11

Scalise v. Thornburgh, 891 F.2d 640 (7th Cir. 1989) .................................................................... 17

Sw. Airlines Co. v. U.S. Dep’t of Transp., 832 F.3d 270 (D.C. Cir. 2016) .................................... 14

Weinberger v. Romero-Barcelo, 456 U.S. 305 (1982) .................................................................. 24

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, (2008) ...................................................... 23, 24

                                                                    Statutes

5 U.S.C. § 702 ................................................................................................................................ 16

5 USC § 701(a)(2).......................................................................................................................... 16

20 U.S.C. § 1234d .......................................................................................................................... 20

20 U.S.C. § 1234d(b) ..................................................................................................................... 20

20 U.S.C. § 1682 ...................................................................................................................... 20, 22

20 U.S.C. § 7231(a) ......................................................................................................................... 3

                                                                         ii
       Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 4 of 29 PageID #:167



20 U.S.C. § 7231- 7231j .................................................................................................................. 2

20 U.S.C. § 7231c ............................................................................................................................ 3

20 U.S.C. § 7231d(b)(2)(C) ......................................................................................................... 3, 4

20 U.S.C. § 7231d(c) .............................................................................................................. passim

20 U.S.C. § 7231h(a) ....................................................................................................................... 4

20 U.S.C. §§ 1681-1688 .................................................................................................................. 6

31 U.S.C. § 1502 .............................................................................................................................. 4




                                                                       iii
     Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 5 of 29 PageID #:168



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 THE BOARD OF EDUCATION OF THE,                  )
 CITY OF CHICAGO,                                )
                                                 )
                               Plaintiff,        )
                                                 )
                      v.                         )    No. 18 C 7914
                                                 )
 BETSY DEVOS, in her capacity as                 )    Judge Wood
 Secretary of the United States Department       )
 of Education, and UNITED STATES                 )
 DEPARTMENT OF EDUCATION,                        )
                                                 )
                               Defendants.       )

                   DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                  MOTION FOR A PRELIMINARY INJUNCTION
             AND MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

                                            Introduction

       The Chicago Public Schools (CPS) alleges that the U.S. Department of Education

(Department) terminated its continuation grant under the Magnet Schools Assistance Program

(MSAP) and denied CPS $4 million. CPS’s allegations, however, reflect a misunderstanding of

the status quo. CPS’s continuation grant has not been “terminated.” Nor has CPS’s initial, year-

one grant been cut off. Instead, CPS is currently allowed to use funds it received from the

Department for the first year of its MSAP grant — of which it had, as of the time of CPS’s motion,

almost $1.5 million in unspent funds. And if CPS brings itself into compliance with its

nondiscrimination assurances required under MSAP and meets other continuation award

requirements, CPS will be able to receive a continuation award.

       As a precondition for any MSAP continuation grant, the Department’s Assistant Secretary

for Civil Rights must certify that CPS will meet its statutorily-mandated nondiscrimination
     Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 6 of 29 PageID #:169



assurances for an MSAP grant for the upcoming year. CPS, as one district applying for a

continuation grant, was subject to the exact same certification requirement as all other districts

applying for continuation grants.

       Based on information gathered by the Department’s Office for Civil Rights (OCR) while

investigating complaints that CPS failed on a district-wide level to address incidents of sexual

violence in its schools, the Assistant Secretary was unable to certify that CPS would comply with

the MSAP nondiscrimination assurances for the upcoming year. But rather than not continue CPS’s

grant, the Department instead deferred its funding decision to allow CPS additional time to bring

itself into compliance, and to obtain the requisite certification in order to receive continued grant

funds. In addition to allowing CPS to continue to serve students by using remaining year-one

MSAP grant funds, the Department has corresponded with CPS on several occasions to explain

why the Department deferred its decision on continuation funding to CPS, and advised CPS of

steps that CPS could take to bring itself into compliance to obtain the required certification and

receive continuation funding. This matter does not require court intervention.

       CPS alleges that the Department’s decision to delay an MSAP continuation grant was

arbitrary and capricious, exceeded its authority, and violated procedural requirements. CPS seeks

a preliminary injunction to enjoin the Department from awarding fiscal-year 2018 grant funds until

this litigation is resolved. But this court should deny CPS’s motion for preliminary relief because

the requested injunctive relief is unnecessary. As long as CPS satisfies its continuation grant

requirements, including obtaining the Assistant Secretary’s certification, up to $4 million is

available to award to CPS for its year-two continuation grant. In any event, the court should also

deny CPS’s motion because it has no likelihood of success on the merits, CPS will suffer no

irreparable injury, and the balance of hardships favors the Department, which seeks to award
                                                 2
     Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 7 of 29 PageID #:170



needed grant funds to school districts while also ensuring they will comply with their

nondiscrimination assurances under the MSAP.

                                                Facts

I.    Statutory and Regulatory Background

      The Magnet Schools Assistance Program (MSAP) is authorized as part of the Elementary

and Secondary Education Act, and is administered by the U.S. Department of Education

(Department). 20 U.S.C. § 7231- 7231j; 34 C.F.R. Part 280. MSAP provides funding to “local

educational agencies” (LEAs) for use in magnet schools that are part of an approved desegregation

plan and are designed to bring students from different social, economic, ethnic, and racial

backgrounds together. 20 U.S.C. § 7231(a)4; 34 C.F.R. § 280.1.1 Projects supported by MSAP

grants are designed to reduce, eliminate, or prevent minority group isolation in elementary and

secondary schools with substantial proportions of minority students, and assist in voluntary

desegregation in public schools. Id.

         No MSAP grant may be awarded unless the Assistant Secretary of Education for Civil

Rights (OCR Assistant Secretary)2 determines that the assurances required in the MSAP statute

will be met. 20 U.S.C. § 7231d(c). These assurances include that the MSAP grant recipient will

“not engage in discrimination based on race, religion, color, national origin, sex, or disability in”:


         1
         Although not at issue in this case, in order to be eligible to receive an MSAP grant, an
LEA must be implementing a required desegregation plan undertaken pursuant to a final order
issued by a court of the United States, or a court of any State, or any other State agency or official
of competent jurisdiction; or a voluntary desegregation plan adopted and approved by the Secretary
of Education as adequate under Title VI of the Civil Rights Act of 1964. 20 U.S.C. § 7231c. LEAs
like CPS must also provide an assurance that the desegregation plan is being implemented as
approved. 34 C.F.R. § 280.20(e).
         2
             The OCR Assistant Secretary is the head of the Department’s Office for Civil Rights
(OCR).
                                                  3
     Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 8 of 29 PageID #:171



(i) “the hiring, promotion, or assignment of employees of the applicant or other personnel for whom

the applicant has any administrative responsibility”; (ii) “the assignment of students to schools, or

to courses of instruction within the schools, of such applicant, except to carry out the approved

plan”; and (iii) “designing or operating extracurricular activities for students.” 20 U.S.C. §

7231d(b)(2)(C); 34 C.F.R.§ 280.20(b)(3), (4), and (5). MSAP regulations further provide that upon

request, LEAs shall submit any information that is necessary for the OCR Assistant Secretary to

determine whether the assurances will be met. 34 C.F.R. § 280.20 (d); 34 C.F.R. § 75.231. These

requirements are unique to MSAP.

       MSAP applications are competitively selected for funding in accordance with procedures

set forth in the MSAP regulations in 34 C.F.R. Part 280 and the Education Department General

Administrative Regulations in 34 C.F.R. Part 75. Under a discretionary grant program such as

MSAP, the agency exercises judgment in selecting applications for funding. 34 C.F.R. § 75.200.

Applicants are scored based on the quality of their applications, and the highest scoring applications

are reviewed for eligibility by the office that administers MSAP and awards the grants, the Office

of Elementary and Secondary Education,3 and by the OCR Assistant Secretary, who must

determine whether the statutory nondiscrimination assurances will be met.              20 U.S.C. §

7231d(b)(2)(C).

        MSAP grants are approved for a five-year project period. 20 U.S.C. § 7231h(a). Current

MSAP grantees received their year-one MSAP grant in fiscal year (FY) 2017. MSAP grants are


       3
          At the time CPS received its MSAP year-one award, MSAP was administered by the
Department’s Office of Innovation and Improvement. As of January 2019, the Department
consolidated the Office of Elementary and Secondary Education (OESE) and the Office of
Innovation and Improvement into a single office. In this brief, the term “Education” includes
OESE, the office that administers MSAP.

                                                  4
     Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 9 of 29 PageID #:172



awarded only for one budget period at a time.4 34 C.F.R. § 75.251(b). Before Education makes an

award to an MSAP grantee for a subsequent budget period — a “continuation award” — the OCR

Assistant Secretary and Education conduct separate reviews of each project. The OCR Assistant

Secretary determines, in accordance with 20 U.S.C. § 7231d(c), whether the MSAP grantee will

meet the required nondiscrimination assurances in the upcoming budget period. 20 U.S.C. §

7231d(c); 34 C.F.R. § 280.20.

      Assuming Congress has appropriated sufficient funds for the MSAP program, Education

considers whether the grantee has made substantial progress in achieving the goals and objectives

of the project and whether continuation of the project is in the best interest of the federal

government. 34 C.F.R. § 75.253(a)(2) and (4). In evaluating whether the grantee has made

substantial progress, the agency may consider any information relevant to the authorizing statute.

34 C.F.R. § 75.253(b). In the case of MSAP grants, Education cannot make a continuation award

unless the OCR Assistant Secretary has determined that the grantee will meet its nondiscrimination

assurances for the upcoming year. 20 U.S.C. § 7231d(c); 34 C.F.R. § 280.20. Education also

determines the amount of new continuation funds to award based on such considerations as the

amount of the grantee’s available unused funds from the previous year. 34 C.F.R. § 75.253

(c)(2)(ii) and (c)(3).



        4
          Budget Period is defined in 34 C.F.R. § 77.1 to mean an interval of time into which a
project period is divided for budgetary purposes. In order to fund grants under the MSAP
authorizing statute, Congress enacts annual fiscal year appropriations statutes. Fiscal year (FY) is
defined to mean the Federal fiscal year — a period beginning on October 1 and ending on the
following September 30. FY 2017, for example, began October 1, 2016 and ended September 30,
2017. There is no requirement to fund consecutive budget periods of a multi-year project with
funds from consecutive fiscal year appropriations as long as funding the project is addressing a
bona fide need for the fiscal year in which the continuation award is being made. 31 U.S.C. § 1502.

                                                 5
      Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 10 of 29 PageID #:173



II.    Factual Background

       CPS was selected for a new MSAP grant for a five-year project period and received FY 2017

funding of $2,672,187 for use in its year-one budget period, which ran from October 1, 2017 to

September 30, 2018. 34 C.F.R. § 75.251(b)(1) and (2); Complt. ¶ 26; CPS Mem at 4.5 CPS planned

to use the MSAP funds to transform three existing elementary schools into magnet schools with a

focus on science, technology, engineering, and mathematics (STEM). Complt. ¶¶ 26-28. As a

prerequisite for selecting CPS for this grant, the OCR Assistant Secretary determined in 2017 that

CPS would meet the required nondiscrimination assurances under the MSAP statute for its year-

one budget period. 20 U.S.C. § 7231d(c); 34 C.F.R § 280.20; Complt. ¶ 29.

        As with all MSAP continuation grants, CPS’s MSAP project was reviewed between May

and September 2018 for continuation funding for its year-two grant. Complt., Ex A. As part of

that review, the OCR Assistant Secretary was again required to determine whether CPS would meet

the required nondiscrimination assurances in year two, and he was unable to conclude that it would.

20 U.S.C. § 7231d(c); 34 C.F.R § 280.20; 34 C.F.R. § 75.253; Complt. Exs. A, D. In making that

determination, OCR reviewed CPS’s MSAP application and its performance report submitted after

year one. Id. OCR also sent formal correspondence to the Department of Justice’s Employment

Litigation, Educational Opportunities, and Disability Rights Sections, as well as the Equal

Employment Opportunity Commission, and OCR Regional Offices to inquire as to whether there

were any outstanding findings of civil rights violations or other causes for concern. Id.

        The OCR Assistant Secretary also considered all other relevant information. Id. This

included the facts gathered over the prior year while investigating two existing systemic civil rights


        5
         “CPS Mem. __” refers to the memorandum of law in support of plaintiff’s motion for a
preliminary injunction.
                                                  6
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 11 of 29 PageID #:174



complaints filed with OCR, alleging that CPS failed to provide a prompt and equitable response to

reports of sexual violence that it had notice of, in violation of Title IX of the Education

Amendments of 1972 (Title IX), 20 U.S.C. §§ 1681-1688, and its implementing regulation, 34

C.F.R. Part 106. Complt., Ex. A. In addition to those two complaints filed in 2015 and 2017, OCR

received and began investigating additional Title IX complaints against CPS in 2018. Declaration

of Philip Rosenfelt, ¶ 3 (attached as Exhibit 1). OCR also learned that CPS had reported 358

incidents of sexual harassment/misconduct by district staff, volunteers, and other adult third parties

for the 2012-13, 2013-14, 2014-15, and 2017-18 school years. Complt. Ex. D. The OCR

complaints and the facts gathered by OCR in its ongoing investigations included evidence of

potential Title IX violations in extracurricular programs as well as potential district-wide Title IX

violations that affected all CPS schools — including the MSAP project’s magnet and feeder schools

— and extracurricular programs. Complt. Exs. A, D.

       Moreover, the Chicago Tribune published investigative findings in the summer of 2018

based on its review of 523 CPS student reports of being sexually abused or raped in the last ten

years (an average of one per week) and detailed systemic issues within the school district, which

failed to correct “obvious child-protection mistakes.”6 As a result of the Tribune reports, CPS hired

a Chicago law firm to conduct an independent review of the school district’s response to sexual

violence. Complt. ¶ 35(a). In August 2018, the law firm issued a preliminary report.7 This report


       6
         The Tribune’s first series of investigative reports was published in June 2018 and titled
Betrayed. See http://graphics.chicagotribune.com/chicago-public-schools-sexual-abuse/. The
Tribune released a new set of investigative reports about a month after the Betrayed series that
focused on sexual misconduct between CPS students and revealed similar systemic failures
regarding child protection. See http://graphics.chicagotribune.com/chicago-public-schools-sexual-
abuse/.
       7
           See http://blog.cps.edu/wp-content/uploads/2018/08/CPS-Preliminary-Report.pdf.
                                                  7
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 12 of 29 PageID #:175



by CPS’s consultant identified repeated “systemic deficiencies” in training, incident reporting, data

collection, and trend tracking that pervaded city schools and the City’s downtown headquarters.

The preliminary report further describes how understaffed and underfunded CPS investigators

struggled to process reports of potential sexual harassment, notifications sent to the Department of

Children and Family Services, employee misconduct allegations, and altercations between students

and staff. The CPS-commissioned report concluded that “while there were policies and procedures

about sexual misconduct on the books, employees were not consistently trained on them, and there

were no mechanisms to ensure that they were being uniformly implemented or to evaluate their

effectiveness.”

       Based on the facts learned in OCR’s ongoing investigation of systemic sexual violence

cases since its previous MSAP review in 2017, the OCR Assistant Secretary had serious concerns

about CPS’s civil rights compliance and determined in September 2018 that he could not certify

that CPS would satisfy its nondiscrimination assurances for the upcoming budget period. Complt.,

Exs. A, D.     Based on the Assistant Secretary’s decision, Education was unable to award

continuation funding to CPS for its year-two budget period at the time FY 2018 funds were

available to the agency for obligation, October 1, 2017 to September 30, 2018. Complt. Ex. A.

Education advised CPS in a September 27, 2018 letter that while there had been no findings

regarding the Title IX complaints that OCR was investigating, facts known to the OCR Assistant

Secretary in connection with OCR’s ongoing sexual violence investigations supported the Assistant

Secretary’s determination that CPS’s MSAP assurance obligations prohibiting sex discrimination

in the operation of extracurricular activities for students would not be met. Id.; 20 U.S.C. §

7231d(b)(2)(C)(iii).


                                                 8
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 13 of 29 PageID #:176



       At this point, Education could have decided to deny CPS’s continuation grant and end its

MSAP project, which would have triggered an orderly closeout of the grant consistent with grant

administration requirements. See 34 C.F.R. § 75.253. But rather than deny CPS’s year-two

continuation grant, and thereby end CPS’s MSAP project, as explained to CPS by letters of

September 27, November 2, and November 27, 2018, Education delayed making a decision

regarding CPS’s year-two continuation funding in order to provide CPS with additional time to

demonstrate to the OCR Assistant Secretary that CPS would meet its required assurances. Complt.

Exs. A, C; Rosenfelt Decl. ¶ 2. In order to accomplish this, Education extended CPS’s year-one

budget period. Id. This permitted CPS to continue its MSAP project by using unexpended year-

one funds — reported by CPS to be $1,493,946 remaining from its grant of $2,672,187 — while

CPS took steps to meet its nondiscrimination assurances as required by 20 U.S.C. § 7231d(c). 34

C.F.R. § 75.703; Wendell Decl. ¶¶ 3, 6; Alvarado Decl. ¶12.8 To this end, Education provided CPS

in a November 2 letter a list of specific recommendations to assist CPS in addressing issues to help

secure the Assistant Secretary’s certification that CPS would meet its nondiscrimination

obligations. See Complt. Ex. C. CPS responded to this letter on December 21 and reported on its

ongoing progress toward meeting its assurances. Rosenfelt Decl., ¶ 3.

       Rather than return any unobligated FY 2018 funds to the Department of the Treasury (where

they would be permanently unavailable to any grant recipient), Education obligated all remaining

FY 2018 funds appropriated by Congress for MSAP to those grantees, including for other grantees’

use during the third year of their projects. Rosenfelt Decl. ¶ 2. Under this approach, Education

ensured that sufficient FY 2019 funds would be available to fund the year-two continuation of



       8
           Wendell and Alvarado Declarations are filed by CPS with its motion.
                                                 9
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 14 of 29 PageID #:177



CPS’s multi-year project (the grant at issue in this case), provided that CPS demonstrates to the

OCR Assistant Secretary that it will meet its assurances in FY 2019, obtains the Assistant

Secretary’s certification, and meets other continuation award requirements. Id. Because Education

did not deny continuation funding to CPS and end its MSAP project, there have been no changes

made to CPS’s project/performance period.         CPS continues with its STEM magnet school

transformation, using grant funds from its year-one budget that continue to be available under its

MSAP-funded project. Complt. ¶ 59.

       If CPS is able to satisfy the OCR Assistant Secretary that CPS’s nondiscrimination

assurances “will be met” in FY 2019 and obtain the certification, Education will consider awarding

MSAP year-two grant funds up to the amount of $4 million, in accordance with 34 C.F.R. § 75.253,

using FY 2019 funds.9 Complt. Ex. A; Rosenfelt Decl. ¶ 2. FY 2019 funds remain available for

obligation until September 30, 2019. Consolidated Appropriations Act, 2019, Pub. L. No. 116-6,

133 Stat. 13 (2019). If Education awards year-two continuation funds to CPS in FY 2019 and CPS

is able to obtain the OCR Assistant Secretary’s certification for the third, fourth, and fifth

continuation years of the project, Education will review each continuation budget year in

accordance with 34 C.F.R § 75.253. If Education determines that CPS has made substantial

progress in achieving the goals and objectives of the project, that continuation of the project is in




       9
          Aside from the civil rights assurances, the agency will need to determine whether CPS
has made satisfactory progress during the first year of its grant, whether continuation is in the best
interest of the federal government, and if so, determine the amount of new funding for the year-
two continuation grant. 34 C.F.R. § 75.253 (c)(2) and (3). And, as with all grantees, the actual
amount of CPS’s continuation award would be based on multiple factors including its allowable
expenditures, budget, and carryover funding. 34 C.F.R. § 75.253(d)(3).

                                                 10
       Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 15 of 29 PageID #:178



the best interest of the federal government, and if Congress appropriates sufficient MSAP funds,

CPS will receive MSAP funding for the entire five-year project period.10

III.    CPS’s Claims

        CPS filed this lawsuit, asserting four claims under the Administrative Procedure Act. CPS

alleges that the OCR Assistant Secretary’s 2018 decision not to certify CPS’s nondiscrimination

assurances was arbitrary and capricious (Count. III) and exceeded the agency’s authority (Count.

IV). CPS also alleges Education improperly terminated CPS’s MSAP grant by not providing notice

and a hearing, as required under federal law (Counts. I-II). Subsequently, CPS filed this motion

for a preliminary injunction.

                                               Argument

         This court should not grant CPS a preliminary injunction because it already has the ultimate

relief the motion seeks. As explained below, a $4 million, year-two continuation grant award may

still be awarded to CPS using FY 2019 funds if CPS demonstrates to the OCR Assistant Secretary

that it will meet its nondiscrimination assurances and satisfies the other requirements for an MSAP

continuation award. The funds that CPS seeks to be restrained are in fact no longer available, but

that does not prevent Education from funding CPS’s year-two grant. In any event, issuance of a

preliminary injunction is “an exercise of a very far-reaching power, never to be indulged in except

in a case clearly demanding it.” Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 389 (7th

Cir. 1984) (citations omitted). In the first phase of analysis, the plaintiff must show three things:

(1) that it will suffer irreparable harm prior to resolution of its claims, (2) some likelihood of success

on the merits, and (3) no adequate remedy at law. Girl Scouts of Manitou Council, Inc. v. Girl


          CPS can seek to extend the project period to the extent it needs additional time to
         10

complete all the work anticipated in its five-year project. See 34 C.F.R. § 75.261.
                                                   11
     Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 16 of 29 PageID #:179



Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1086 (7th Cir. 2008). If the movant fails on any one of

these requirements, the court “must deny the injunction.” Id. If the plaintiff satisfies the three

threshold requirements, “the district court must somehow balance the nature and degree of the

plaintiff's injury, the likelihood of prevailing at trial, the possible injury to the defendant if the

injunction is granted, and the wild card that is the public interest.” Lawson Prod., Inc. v. Avnet,

Inc., 782 F.2d 1429, 1433 (7th Cir. 1986) (internal quotation marks omitted). The court should

deny CPS’s motion because (1) it has no likelihood of success on the merits; (2) it will suffer no

irreparable harm; and (3) the balance of hardships and public interest favor Education, which seeks

to award needed grant funds to school districts while also ensuring they will comply with

nondiscrimination obligations.

I.     No Likelihood of Success on the Merits

       CPS cannot succeed on the merits because it cannot state a claim for relief. First, CPS is

not entitled to APA review since there has been no final agency decision. Even if there were a final

agency decision, the decision is committed to agency discretion by law and is therefore

unreviewable. Finally, the notice-and-hearing requirements invoked by CPS simply do not apply

in this particular situation. For these reasons alone, the court should deny CPS’s preliminary

injunction and dismiss its complaint.

       A. No Final Agency Action

       CPS’s claims are not actionable under the APA because Education has not made a final

decision not to continue funding for CPS’s MSAP project. Instead, Education has simply delayed

its year-two continuation funding decision in order to give CPS additional time to demonstrate that

it will meet its assurances so that the OCR Assistant Secretary can provide the required

certification. Accordingly, this court should allow Education’s administrative process to proceed.
                                                 12
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 17 of 29 PageID #:180



Intervention, if ever appropriate, would only be so at the end of Education’s decision-making

process.

       “Where there is no final agency action, a plaintiff has no cause of action under the APA.”

Illinois Home Health Care, Inc. v. Herman, 150 F.3d 659, 662 (7th Cir. 1998). The finality inquiry

is governed by the two-prong test set forth by the Supreme Court in Bennett v. Spear, 520 U.S. 154,

177-178 (1997). “First, the action must mark the ‘consummation’ of the agency’s decision-making

process — it must not be of a merely tentative or interlocutory nature. And second, the action must

be one by which ‘rights or obligations have been determined,’ or from which ‘legal consequences

will flow.’” Herman, 150 F.3d at 662 (citing Bennett, id.) (“the core question is whether the agency

has completed its decision-making process, and whether the result of the process is one that will

directly affect the parties.”). CPS can satisfy neither of the two required prongs in this case.

       Communication between the parties shows that Education did not make a final decision not

to continue CPS’s MSAP funding. Education advised CPS in its September 27, 2018 letter that

due to the OCR Assistant Secretary’s inability to certify CPS’s assurances, MSAP year-two

continuation funds could not be awarded at that time, but that Education would be in touch about

next steps. Rather than not awarding the continuation grant and ending the project, Education

explained that it would instead delay its year-two funding decision in order to provide CPS

additional time both to continue its MSAP project using excess funds from year one and to take

steps to meet its nondiscrimination assurances. One week later, on October 4, 2018, Education

extended CPS’s year-one budget period and allowed CPS to use $1.5 million of MSAP funds

remaining from CPS’s year-one grant for continued work starting in October 2018. Complt. Ex.

B; Rosenfelt Decl. ¶¶ 2, 4.


                                                 13
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 18 of 29 PageID #:181



       One month later on November 2, 2018, Education provided specific recommendations for

actions CPS could take to work toward meeting the MSAP nondiscrimination assurances. These

recommendations were basic procedural steps that included, but were not limited to: (1) appointing

and training a Title IX coordinator, per 34 C.F.R. § 106.8(a), who would be responsible for Title

IX compliance; and (2) adopting and publishing grievance procedures, as required by 34 C.F.R.

Part 106, so that students would know how to report incidents of sexual violence and CPS could

appropriately resolve such complaints. On November 27, 2018, shortly before this lawsuit was

filed, Education again indicated that it had not terminated the project or revoked the $4 million

budgeted for year-two work, and that those funds would still be available to CPS if the OCR

Assistant Secretary is able to certify that the assurances will be met and CPS otherwise satisfies the

continuation funding requirements in 34 CFR 75.253. (It is not clear whether CPS reviewed the

November 27 letter transmitted three days before this suit was filed.)

       This effort to, hopefully, help enable CPS to take steps to meet its assurances continued

after CPS filed this lawsuit. In its December 21, 2018 letter, CPS responded to Education’s

recommendations and described its actions in working to meet its MSAP assurances, including

explaining that: (1) CPS has implemented many recommendations made by the consultant CPS

hired in response to the Chicago Tribune investigative reports on sexual violence at CPS; (2) CPS

has designated a Title IX coordinator, who is currently being trained for those responsibilities; (3)

CPS has created a new office and a set of procedures for investigating and responding to incidents

of CPS sexual misconduct, which it expects to implement by the end of the 2018-19 school year;

and (4) CPS has committed to cooperating with all OCR investigations of Title IX complaints

against CPS and to transmitting information about all complaints of sexual misconduct for the

2017-18 and 2018-19 school years. Rosenfelt Decl. ¶ 3. Education responded in January 2019,
                                                 14
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 19 of 29 PageID #:182



encouraging CPS to continue its work towards obtaining its MSAP assurances certification and

advised that the information shared by CPS in its December 21, 2018 response was being

considered by OCR. Id. at ¶ 4.

       The communications since September 27, 2018, show that Education has not made any

decision regarding continuation funding for year-two of CPS’s MSAP project, much less a “final”

decision.11 See Sw. Airlines Co. v. U.S. Dep’t of Transp., 832 F.3d 270, 275 (D.C. Cir. 2016)

(noting that as part of the first Bennett prong, courts also look to “the way in which the agency

subsequently treats the challenged action.”). Indeed, had Education made a decision not to continue

the project, it would have initiated grant close-out proceedings.

       Nor has Education’s delay caused a sufficiently direct and immediate impact on CPS. See

Western Illinois Home Health Care, 150 F.3d at 661. Understanding that Education has not made

a final funding decision, CPS has continued work on its MSAP project to enhance education in the

“STEM” fields of science, technology, engineering, and math. The impact of CPS not receiving

year-two funding in October 2018 has been largely mitigated because Education allowed CPS to

use the $1.5 million that CPS had remaining from its year-one budget and because CPS additionally

secured funding from other sources. As explained below in discussing CPS’s purported irreparable

injury, the fact that certain STEM teacher training and marketing may be delayed because of

Education’s funding delay does not constitute a sufficiently final impact, considering that: (1) the

claimed training and marketing will simply be delayed, not cancelled; (2) the training and



       11
         CPS’s claims that the MSAP continuation funds were terminated or revoked appear to be
based on a misunderstanding. CPS claims the $4 million grant funds for the year-two budget are
no longer available because Education “obligated” those to other grantees. Complt. ¶ 51. As
Education explained in its November 27, 2018 letter, no funds have been “cut off” or “withheld”
from CPS and funds are still available for a year-two continuation award to CPS.
                                                 15
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 20 of 29 PageID #:183



marketing delay is speculative, given that CPS did not use even half of the funds from its year-one

budget; and (3) CPS’s STEM program lasts five years and can be extended to incorporate all

planned activities and expenditures.

       Finally, CPS cannot satisfy the second prong of the Bennet inquiry because it cannot show

that Education’s funding delay is a decision that has determined any “rights or obligations” or from

which “legal consequences will flow.” As explained, the grant funds for CPS’s year-two budget,

as well as the remaining three years of funding, are still available for Education to award as long

as CPS demonstrates that it will meet its MSAP nondiscrimination assurances and complies with

the other ongoing requirements for future grant awards. Moreover, CPS has no right to receive

continuation funds from consecutive fiscal years. Therefore, the delay in funding CPS’s year-two

budget does not affect any right or entitlement CPS may have.

       B. Decision Committed to Agency Discretion

       Even if Education’s decision to delay funding of CPS’s year-two MSAP award were final

for purposes of the APA, CPS still cannot challenge the OCR Assistant Secretary’s non-

certification because it is a decision that is “committed to agency discretion” under 5 USC §

701(a)(2) and therefore is not reviewable. Accordingly, this court should dismiss CPS’s challenges

to the OCR Assistant Secretary’s decision on grounds that it is arbitrary and capricious (Ct. III) and

exceeds agency authority (Count. IV).

       The APA presumptively entitles a person suffering legal wrong because of agency action

to judicial review. 5 U.S.C. § 702. But “if no judicially manageable standards are available for

judging how and when an agency should exercise its discretion, then it is impossible to evaluate

agency action for ‘abuse of discretion.’” Heckler v. Chaney, 470 U.S. 821, 830 (1985). Such

decisions are “committed to agency discretion” and are unreviewable. Id., 5 U.S.C. § 701(a)(2);
                                                 16
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 21 of 29 PageID #:184



Lincoln v. Vigil, 508 U.S. 182, 190-191 (1993) (no review “where the relevant statute or regulation

is drawn so a court would have no meaningful standard against which to judge the agency’s exercise

of discretion” and thus there “is no law to apply.”).

       The agency action that CPS actually challenges here is the September 2018 judgment of the

OCR Assistant Secretary that CPS has not demonstrated that it will meet its MSAP

nondiscrimination obligations in the future. Chaney instructs courts to look to the applicable statute

to determine whether Congress has provided the courts with “‘law to apply.’ If it has indicated an

intent to circumscribe agency [ ] discretion, and has provided meaningful standards for defining

the limits of that discretion, there is ‘law to apply’ under § 701(a)(2), and courts may require that

the agency follow that law; if it has not, then [the agency action] is ‘committed to agency discretion

by law.’” 470 U.S. 834-35. See also Scalise v. Thornburgh, 891 F.2d 640, 648 (7th Cir. 1989) (In

determining whether there is a meaningful standard for purposes of review under § 701(a)(2),

courts looks to the statutory language, the statutory structure, the legislative history, and the nature

of the agency action).

       But in this case, neither Congress nor Education have provided standards for “judging how

and when [the] agency should exercise its discretion” in making this certification decision. The

statute in question, 20 U.S.C. § 7231d(c), says simply that:

               No grant shall be awarded under this part unless the Assistant
               Secretary of Education for Civil Rights determines that the
               assurances described in subsection (b)(2)(C) [barring discrimination
               in three areas] will be met.

This does not provide courts with standards to judge whether the OCR Assistant Secretary has

mistakenly evaluated a school district’s likelihood of meeting its MSAP assurances in the future.



                                                  17
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 22 of 29 PageID #:185



       The decision whether to certify that a grantee’s MSAP assurances will be met reflects the

OCR Assistant Secretary’s considered judgment about whether he believes, based on the

information available to him, that CPS has demonstrated that it will meet these nondiscrimination

assurances in the future. Absent any such standards or limitations applicable to the OCR Assistant

Secretary’s judgment in this matter, it is impossible for a reviewing court to determine whether the

OCR Assistant Secretary’s decision about not accepting CPS’s assurances is arbitrary, capricious,

or exceeds agency authority. Community Action of Laramie County, Inc. v. Bowen, 866 F.2d 347,

354 (10th Cir. 1989) (“without manageable substantive standards against which to judge HHS’s

exercise of discretion, our review would amount to nothing more than an impermissible and ad hoc

assessment of the fairness of agency action.”).

       CPS’s arguments as to why the OCR Assistant Secretary’s decision was arbitrary and

exceeded agency authority highlight the discretionary nature of the Assistant Secretary’s decision

and why it is unreviewable. CPS claims it was arbitrary and capricious and exceeded the agency’s

authority for the OCR Assistant Secretary to predict that CPS would not meet its future civil rights

obligations based in part on complaints of past violations that are still under investigation. Complt.,

¶ ¶ 91-92, 101-108; CPS Brief at 13-15. But CPS points to no statute, regulation, or guideline

prohibiting the OCR Assistant Secretary from considering evidence gathered in open investigations

of civil rights violations to inform his prediction about whether a district may commit such

violations in the future. Nor would such a rule make sense. One hopes that the OCR Assistant

Secretary would consider open civil rights claims against CPS in evaluating whether CPS is likely

to comply with MSAP nondiscrimination assurances — even if OCR has not completed its

investigation. While predicting the future is always difficult, given the lack of standards, the court

will not be in a better position to do that than is the OCR Assistant Secretary. In any event, the
                                                  18
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 23 of 29 PageID #:186



discretionary nature of the Assistant Secretary’s decision provides a reviewing court with no law

or direction in resolving CPS’s claim that OCR improperly considered complaints of past

misconduct by CPS.

       It is also worth pointing out that CPS has misunderstood the documents it relies upon to

claim that the OCR Assistant Secretary’s decision was based solely on two pending Title IX

complaints. As explained above, the Assistant Secretary initially certified CPS’s assurances in

2017 while it was still investigating two complaints by students alleging Title IX violations against

CPS. Although these same two investigations remained pending in September 2018 when the OCR

Assistant Secretary was unable certify that CPS would meet its more recent assurances, the

circumstances had changed substantially by that time. After its 2017 certification, OCR had

gathered one additional year of information from its ongoing Title IX investigations of CPS, OCR

received additional Title IX complaints against CPS, and the Chicago Tribune published its

investigative reports leading to an internal investigation by a firm hired by CPS detailing a district-

wide failure by CPS to properly respond to student complaints of sexual violence. Collectively,

this new information illustrated potential district-wide Title IX violations, and not just a few

isolated instances. (This is not to suggest that CPS has not taken steps since then to work toward

coming into compliance.)

       Moreover, it is clear from CPS’s own letters that CPS was missing basic mechanisms prior

to the 2018-19 school year that are needed to properly prevent and respond to incidents of sexual

violence against CPS students. For example, CPS did not have a Title IX coordinator, a team

charged with responding to complaints of sexual violence, a comprehensive set of published

policies, and comprehensive training for students, staff, and volunteers. Complt. Ex. C; Rosenfelt

Decl. ¶ 3. Based on this and other information, the OCR Assistant Secretary determined in
                                                  19
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 24 of 29 PageID #:187



September 2018 that his concerns about CPS’s Title IX compliance for the upcoming school year

prevented him from certifying that CPS would comply with its MSAP nondiscrimination

obligations. And while CPS appears to have begun the process of addressing these deficiencies,

the proposed remedial systems are new and some will not be implemented until at least the end of

the 2018-19 school year.

       Even though CPS’s claims of arbitrariness and exceeding agency authority are undermined

by the facts and documents it presents here, this court should not review the OCR Assistant

Secretary’s decision, as it is committed to the discretion of the agency. There are no substantive

standards by which to judge the exercise of discretion that Congress placed with the OCR Assistant

Secretary. Accordingly, even if the court finds that Education’s delay in funding was a final

decision for purposes of the APA, it should still dismiss CPS’s claims in Counts III and IV as

unreviewable.

       C. Notice-and-Hearing Requirements Do Not Apply.

       CPS claims in Counts I and II that Education’s failure to provide notice and a hearing before

making its decision to delay year-two funding to CPS violates three federal laws: (1) 2 C.F.R. §

200.340-41; (2) the General Education Provisions Act (GEPA), 20 U.S.C. § 1234d(b); and (3) Title

IX, 20 U.S.C. § 1682. But even if APA review were available, and it’s not, CPS’s notice-and-

hearing claims would still fail since the referenced procedural protections do not apply.

Accordingly, Counts I and II should be dismissed for failure to state a claim.

       CPS’s claims in Count I based on the regulations should be dismissed because Education’s

decision to delay continuation funding to CPS constitutes neither a “termination” nor a

“suspension” as described in 2 C.F.R. §§ 339-341. No decision has been made about CPS’s year-

two continuation grant, and there have been no changes to CPS’s project/performance period.
                                                20
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 25 of 29 PageID #:188



Indeed, there have not even been changes made to the scope and objectives of CPS’s approved

MSAP project. Therefore, Education has not “terminated” CPS’s project under 2 C.F.R. § 200.339-

341 or “suspended” funds already awarded. Rather, Education extended the first-year budget

period from 12 to 24 months, thereby permitting CPS to continue its project using MSAP funds

remaining at the end of the first 12 months of the project period. If Education eventually decides

not to fund year two of MSAP’s project, it will then consider appropriate grant administration

requirements for the orderly closeout of a grant.

       Nor does Education’s funding delay constitute a “withholding” under GEPA because

Education has not taken away CPS’s ability to use funds already obligated to it. 20 U.S.C. § 1234d.

As explained in Education’s Discretionary Grants Handbook, a “withholding” suspends a grantee’s

ability to access grant funds awarded by the agency until the grantee takes the corrective action

required by the agency.12 Thus, a withholding applies only to funds that the agency has obligated

(i.e., already awarded) to a grantee. Education never obligated MSAP funds to CPS for its year-

two budget, so delaying a decision on whether to award this funding does not constitute a

withholding. Indeed, the agency did just the opposite of a withholding here, by extending the first-

year budget period so that CPS would still have access to the already obligated FY 2017 funds for

an additional 12 months to use for its MSAP project.

       Additionally, CPS’s notice-and-hearing claims under Title IX in Count II should also be

dismissed because no MSAP grant funds were terminated or withheld. Even if CPS were correct

that a mere delay in making a decision about its year-two MSAP continuation grant constituted a

termination or withholding, Title IX’s procedural protections still would not apply. Education’s


       12
          See Department of Education Discretionary Grants Handbook, p. 223, available at
https://www2.ed.gov/policy/gen/leg/foia/acshbocfo4a.pdf.
                                                    21
      Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 26 of 29 PageID #:189



decision regarding the MSAP grant at issue was not made pursuant to Title IX, but rather was based

on the MSAP statute itself.

        Title IX authorizes Education to terminate funds to a recipient of federal financial assistance

when it has made a finding that the recipient has discriminated against a person on the basis of sex

in violation of Title IX in an education program or activity, and Education and the recipient cannot

reach voluntary resolution. 20 U.S.C. § 1682; 34 C.F.R. § 106.71; 34 C.F.R. § 100.6-100.11; 34

C.F.R. Part 101.

        In this case, however, the parties agrees that Education’s decision to delay a year-two

continuation award to CPS was based on the OCR Assistant Secretary’s decision not to certify

CPS’s nondiscrimination assurances under MSAP, not on a finding that CPS has violated Title IX.

Complt. Ex. A; 20 U.S.C. § 7231d(c). CPS Mem. 5, 12-15. Nor is OCR’s assurance-certification

responsibility under MSAP even a part of OCR’s responsibility to enforce Title IX. See, e.g., 20

U.S.C. § 7231d(b)(2)(C) (making no mention of Title IX). Were OCR to consider terminating

CPS’s funds under Title IX (based on a finding that CPS violated Title IX), all of CPS’s federal

financial assistance from Education would potentially be at issue, not just its MSAP year-two

continuation award. 20 U.S.C. § 1682. For these reasons, CPS has failed to state a claim that the

Title IX procedural provisions have been triggered here. This is another reason why CPS has no

likelihood of success on the merits and why the preliminary injunction should be denied.

II.     No Irreparable Injury

        CPS also has failed to satisfy its burden of demonstrating that it will suffer irreparable

injury. First, there is no need for any injunctive relief because CPS already has the ultimate relief

it seeks. Specifically, CPS’s motion seeks an order requiring that Education keep available for

CPS’s use the $4 million budgeted for year-two continuation of its MSAP grant. According to its
                                                  22
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 27 of 29 PageID #:190



papers, CPS plans to address the OCR Assistant Secretary’s concerns over CPS’s future compliance

with MSAP nondiscrimination assurances. As explained, however, in a letter sent to CPS before

it filed this lawsuit, the $4 million sought for year-two funding remains available to CPS if it obtains

the OCR Assistant Secretary’s certification that it will meet its MSAP nondiscrimination

assurances and meets other continuation award requirements. As noted above, CPS may not have

reviewed the November 27 letter before filing this suit three days later and so mistakenly believed

that it needed judicial intervention to secure the relief it already had.

          Second, CPS has failed to establish how maintaining the status quo constitutes irreparable

injury. CPS’s MSAP grant funds are intended to transform three existing elementary schools into

STEM magnet schools. The delayed funding will not cause CPS to close those schools, lay off any

teachers, or cut any services that currently exist. Nor does CPS claim it will discontinue its STEM

transformation project or eliminate programs already developed and implemented under this

project. Indeed, CPS acknowledges that notwithstanding the delayed funding, it is continuing with

its STEM transformation plan, even though certain planned items for the 2018-19 school year, like

teacher development and marketing, may be delayed. Such delays do not constitute irreparable

injury.

          Finally, CPS’s allegations regarding delays in MSAP-funded projects are speculative.

Indeed, CPS budgeted $2.6 million for year one of the project but needed (or used) 13 less than half



          13
            It is unclear whether CPS seriously over-estimated the cost of the work it expected to
accomplish in year one of its project or failed to accomplish much of what it planned to do. If the
former, then the $1.5 million will allow CPS to perform much of the work starting in October 2018
that it planned for in its year-two budget. If the latter, Education’s extension of the year-one budget
and the use of unused year-one funds benefits CPS by allowing it more time to complete the year-
one work it never finished.

                                                   23
       Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 28 of 29 PageID #:191



of those funds. Not only will CPS not need $4 million to pursue the magnet-school project if its

year-two budget estimates are similarly mistaken, but it already has over $2 million in mostly

leftover MSAP grant funds to continue its school transformation project during the current school

year.14 Thus, the delays in implementing CPS’s project are both speculative and unlikely.

III.     Balance of Hardships and Public Interest Weigh Against Injunctive Relief.

         Finally, the balance of harms and the public interest weigh against granting injunctive relief.

Courts “must balance the competing claims of injury and must consider the effect on each party of

the granting or withholding of the requested relief.” Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 24, (2008) (internal quotation marks and citation omitted). If CPS could satisfy the

threshold requirements of irreparable injury and likelihood of success on the merits, this court

would yet need to “balance the nature and degree of the plaintiff’s injury, the likelihood of

prevailing at trial, the possible injury to the defendant if the injunction is granted, and the wild card

that is the public interest.” Lawson Prod., Inc. v. Avnet, Inc., 782 F.2d 1429, 1433 (7th Cir. 1986)

(internal quotation marks omitted). “In exercising their sound discretion, courts of equity should

pay particular regard for the public consequences in employing the extraordinary remedy of

injunction.” Winter, 555 U.S. at 24 (quoting Weinberger v. Romero-Barcelo, 456 U.S. 305, 312

(1982)). “The public interest inquiry primarily addresses impact on non-parties rather than parties.”

League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755,

766 (9th Cir. 2014) (citation omitted). Given that CPS already has the relief it seeks in its

preliminary injunction motion, the equities can only weigh against an injunction. Moreover, an

injunction against Education of any type would greatly harm Education and the public interest.


          In addition to the remaining $1.5 from its first-year budget, CPS also has $800,000 from
         14

other sources for use in its MSAP project. Wendell Decl. ¶ 2
                                                   24
    Case: 1:18-cv-07914 Document #: 33 Filed: 03/14/19 Page 29 of 29 PageID #:192



       Congress granted Education several tools to ensure that school districts are protecting

students and complying with their nondiscrimination obligations. Among them is the requirement,

unique to MSAP, that OCR’s Assistant Secretary determine whether school districts will meet

nondiscrimination assurance before awarding them MSAP funds. Prematurely interfering with

Education’s discretionary decision in carrying out this important task will greatly harm Education’s

ability to make and oversee grants designed to further the public interest in education settings free

from discrimination. Moreover, it will undermine the public faith in government and the public

interest. This is particularly true here, where Education balances its interest in awarding grants to

CPS for important educational programs and its mandate to ensure that CPS protects students from

sexual harassment and abuse and properly responds to such incidents when they happen.

                                            Conclusion

       For the foregoing reasons, this court should deny plaintiff’s motion for a preliminary

injunction and dismiss its complaint.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, Jr.
                                              United States Attorney

                                              By: s/ Patrick W. Johnson
                                                 PATRICK W. JOHNSON
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street
                                                 Chicago, Illinois 60604
                                                 (312) 353-5327
                                                 patrick.johnson2@usdoj.gov




                                                 25
